DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US PGPUB US 2007/0018992 A1) in view of Purtell (US PGPUB US 2008/0168479 A1).

Regarding claim 1, Wong teaches a display method for use in multi-operating systems (¶ [0010]: Each of the virtual machine clients 110, 120, and 130 may be executing on the host computer. Each virtual machine client 110, 120, and 130, may be executing their own operating systems), comprising: 
in a host operating system (¶ [0002]: the primary O/S (i.e., the O/S hosting each of the virtual machines)), allocating a native window to each guest operating system (¶ [0023]: the composition buffer 151 hosts windows 210, 220, and 230… The windows correspond to virtual machines executing on the host computer, and are desirably mapped or associated with a corresponding virtual desktop buffer. For example, window 210 corresponds to virtual machine 

Wong teaches wherein a hypervisor allocates host computer resources to the virtual machines and consequently the virtual machines can generate display data which is written to a virtual desktop buffer for further display (See at least [0026] and Fig. 3). Wong does not expressly disclose in the guest operating system, requesting a physical continuous memory (PCM) sub-region corresponding to a second window from the host operating system when the second window is newly created; 
in the host operating system, allocating the PCM sub-region to the guest operating system; 
in the guest operating system, storing rendered data to the PCM sub-region when the newly created second window is rendered, wherein the quest operating system supports directly writing data into the PCM sub-region, and wherein the quest operating system and the host operating system share the PCM sub-region; and 
in the host operating system, rendering the native window corresponding to the guest operating system based on the data in the PCM sub-region when a display request from the guest operating system is monitored, and in the host operating system, displaying the native window.

However, Purtell teaches in the guest operating system, requesting a physical continuous memory (PCM) sub-region corresponding to a second window from the host operating system when the second window is newly created (¶ [0083] Sharing memory pages requires cooperation between the guest OS and the host OS… Application 410a on the guest sends a request to Bypass Interface client 410b. Bypass Interface client 410b manages communication on guest OS 410, and Bypass Interface server 440 manages communication on host OS 400. In some implementations, bypass Interface server 440 is in a separate process. To share memory pages, Bypass Interface client 410b issues specially formed I/O requests (e.g., a write operation through WriteFileGather) to dummy VM block I/O driver 410d via guest kernel interface 410c using virtual page addresses; ¶ [0055]: These virtual domains can be located in the same physical machine.; ¶ [0056]: A memory service can allow virtual domains to specify what types of access (e.g., read-write, read-only) are allowed to one or more named regions.); 
in the host operating system, allocating the PCM sub-region to the guest operating system (¶ [0046]: Sharing memory between the guest and the host consists of the following tasks: (1) locking the guest's shared pages in the guest OS for the duration of the communication; and (2) mapping shared buffers that occupy a set of contiguous pages in the guest's virtual address space to a set of contiguous pages in the host's virtual address space and vice versa; ¶¶ [0052-56], [0058-62], [0064-66], [0069-72], [0072-75], and [0080-82]); 
in the guest operating system, storing rendered data to the PCM sub-region when the newly created second window is rendered, wherein the quest operating system supports directly writing data into the PCM sub-region, and wherein the quest operating system and the host operating system share the PCM sub-region (¶ [0022] The frame buffer (e.g., a buffer storing pixels eventually destined to be displayed on a monitor) can be represented by a special Direct3D resource: the primary surface, which can represent the actual display device; ¶ [0043] A shared memory implementation does not require copies of data. If multiple processes ; and 
in the host operating system, rendering the native window corresponding to the guest operating system based on the data in the PCM sub-region when a display request from the guest operating system is monitored, and in the host operating system, displaying the native window (¶ [0102] The primary surface is a special surface that represents the actual display device (i.e., the pixels displayed on the screen). The primary surface requires special consideration because the guest display device is emulated by the virtual machine monitor; ¶ [0103] When a guest process requests a primary surface, the host creates one on behalf of the guest. However, the host creates a primary surface based on the actual display device rather than the emulated one in the guest. Operations on the virtualized primary surface must be performed as if the primary surface had the properties of the guest device; ¶ [0104] When a guest Direct3D window presents a rendered image, the window surface is blitted to the primary surface using NtGdiDdBlt. When handling NtGdiDdBlt calls, the host should add an offset to compensate for the position of the guest window within the host desktop. NtGdiDdBlt calls should also clip the extents of the transfer when the extents of the guest display device exceed the bounds of the host primary surface.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Purtell with the teachings of Wong to utilize contiguous allocated memory regions for displaying information of multiple virtual 

Regarding claim 5, Purtell teaches wherein when the display request from the guest operating system is monitored comprises: 
when it is monitored that any of the guest operating systems sends a window display instruction to the host operating system, it is determined that the display request from the guest operating system is monitored (¶ [0103] When a guest process requests a primary surface, the host creates one on behalf of the guest. However, the host creates a primary surface based on the actual display device rather than the emulated one in the guest. Operations on the virtualized primary surface must be performed as if the primary surface had the properties of the guest device; ¶ [0104] When a guest Direct3D window presents a rendered image, the window surface is blitted to the primary surface using NtGdiDdBlt. When handling NtGdiDdBlt calls, the host should add an offset to compensate for the position of the guest window within the host desktop. NtGdiDdBlt calls should also clip the extents of the transfer when the extents of the guest display device exceed the bounds of the host primary surface).  

Regarding claim 6, Purtell teaches wherein displaying the native window comprises: Page 4 of 15Application No. 16/453,015PATENT Response to NFOA dated February 19, 2021Docket: CU-74270 
topping the native window (¶ [0104] When a guest Direct3D window presents a rendered image, the window surface is blitted to the primary surface using NtGdiDdBlt. When handling NtGdiDdBlt calls, the host should add an offset to compensate for the position of the guest window within the host desktop. NtGdiDdBlt calls should also clip the extents of the 

Regarding claim 7, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations “a memory, and at least one processor; wherein the memory is communicably connected to the at least one processor via a communication bus; the at least one processor is configured to perform instructions stored in the memory; and the memory stores instructions for performing the steps of” are taught by Wong in at least ¶ [0049]: Thus, the methods and apparatus of the present invention, or certain aspects or portions thereof, may take the form of program code (i.e., instructions) embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention.

Regarding claim 11, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 12, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale above.

Claims 2, 4, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Purtell, as applied to claim 1 above, in further view of Kim et al. (US PGPUB US 2016/0358590 A1) and Nguyen (US PGPUB US 2015/0281679 A1).

Regarding claim 2, Purtell teaches wherein in the guest operating system, requesting the PCM sub-region corresponding to the second window from the host operating system when the second window is newly created comprises: 
in the guest operating system, when the second window is newly created, sending a memory share request to the host operating system (¶ [0083] Sharing memory pages requires cooperation between the guest OS and the host OS… Application 410a on the guest sends a request to Bypass Interface client 410b. Bypass Interface client 410b manages communication on guest OS 410, and Bypass Interface server 440 manages communication on host OS 400. In some implementations, bypass Interface server 440 is in a separate process. To share memory pages, Bypass Interface client 410b issues specially formed I/O requests (e.g., a write operation through WriteFileGather) to dummy VM block I/O driver 410d via guest kernel interface 410c using virtual page addresses; ¶ [0055]: These virtual domains can be located in the same physical 

Wong and Purtell teaches do not expressly teach in the host operating system, allocating the PCM sub-region to the guest operating system comprises: 
in the host operating system, upon receiving the memory share request, allocating the PCM sub-region to the guest operating system by a memory share management module Gralloc; 
converting the PCM sub-region into a texture; and 
returning an index value of the texture to the guest operating system; and 
storing the rendered data to the PCM sub-region comprises: 
storing the rendered data to the PCM sub-region based on the index value.  

However, Kim teaches in the host operating system, allocating the PCM sub-region to the guest operating system comprises: 
in the host operating system, upon receiving the memory share request, allocating the PCM sub-region to the guest operating system by a memory share management module Gralloc (¶ [0054]: Instead of receiving a request REQ from the outside, the buffer allocating unit 280 may include an allocation function generator 288 to generate a request REQ. The allocation function generator 288 may receive a second signal SIG2 about allocation of the buffer memory 220 from an application. The second signal SIG2 may include information about a size of data and a format of data. The allocation function generator 288 may generate a function gralloc( ) as a request REQ. The function gralloc( ) is a vendor-supplied library and involves a graphic buffer, .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Wong and Purtell to utilize a graphics allocation module to allocate regions of memory. The modification would have been motivated by the desire of allocating graphic buffer memory to virtual machines for display.

Wong, Purtell, and Kim do not expressly teach converting the PCM sub-region into a texture; and 
returning an index value of the texture to the guest operating system; and 
storing the rendered data to the PCM sub-region comprises: 
storing the rendered data to the PCM sub-region based on the index value.  

However, Nguyen teaches converting the PCM sub-region into a texture (¶ [0023]: the graphics shader program may read pre-stored information from which the graphics shader program may determine which views to read pixel data for a particular pixel of the autostereoscopy image; ¶ [0086]: For instance, the application executing on processor 18 may cause processor 18, via graphics driver 28, to provide GPU 20 with the graphics data for rendering an image of the first view in the first pass through the graphics processing pipeline, ; and 
returning an index value of the texture to the guest operating system (¶ [0060] In some examples, system memory 22 stores a pre-computed pixel index value for each pixel of the autostereoscopy image. As described above, the autostereoscopy image encompasses the display of display device 14, and therefore, system memory 22 may store a pre-computed pixel index value for each pixel of the display of display device 14.); and 
the storing the rendered data to the PCM sub-region comprises: storing the rendered data to the PCM sub-region based on the index value (¶ [0103]: Buffer 42 may store pre-computed view index values for corresponding pixels of the autostereoscopy image. For instance, as described above with respect to FIG. 2A, fragment shader 36A may determine the view index value for a pixel of the autostereoscopy image based on its position and the number of needed views. In the example illustrated in FIG. 2B, each storage location in buffer 42 corresponds to a pixel of the autostereoscopy image, and the position of the storage location in buffer 42 may be the same as the position of the pixel to which the storage location corresponds; ¶ [0116]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nguyen with the teachings of Wong,  Purtell, and Kim to texturize stored data into data that can be later displayed. The modification would have been motivated by the desire of promoting efficiency in generation of image content.

Regarding claim 4, Purtell teaches wherein the in the host operating system, rendering the native window corresponding to the guest operating system based on the data in the PCM sub-region when the display request from the guest operating system is monitored comprises: 
when the display request from the guest operating system is monitored, rendering the native window corresponding to the guest operating system based on various PCM sub-regions corresponding to the native window of the guest operating system (¶ [0102] The primary surface is a special surface that represents the actual display device (i.e., the pixels displayed on the screen). The primary surface requires special consideration because the guest display device is emulated by the virtual machine monitor; ¶ [0103] When a guest process requests a primary surface, the host creates one on behalf of the guest. However, the host creates a primary surface based on the actual display device rather than the emulated one in the guest. Operations on the virtualized primary surface must be performed as if the primary surface had the properties of the guest device; ¶ [0104] When a guest Direct3D window presents a rendered image, the window surface is blitted to the primary surface using NtGdiDdBlt. When handling NtGdiDdBlt calls, the host should add an offset to compensate for the position of the guest window within the host desktop. NtGdiDdBlt calls should also clip the extents of the transfer when the extents of the guest display device exceed the bounds of the host primary surface.).

Regarding claim 8, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale above.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Pavlov, Kim, and Nguyen, as applied to claim 2, in further view of Kami (US PGPUB US 2008/0222633 A1).

Regarding claim 3, Purtell teaches sharing memory between a guest and a host but neither Wong, Purtell, Kim, nor Nguyen teaches sending the memory share request to the host operating system comprises: 
the guest operating system sends a PCM sub-region request to Physical Continuous Memory Allocator (PCMA) in the host operating system via virtualized Physical Continuous Memory Allocator (vPCMA) in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive; 
in the host operating system allocating the PCM sub-region to the guest operating system comprises: the PCMA in the host operating system allocates a sub-region in the PCM based on the request; 
storing rendered data to the PCM sub-region comprises: 
the guest operating system, via the vPCMA in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive, make the PCMA in the host operating system stores the rendered data to the PCM sub- region corresponding to a PCM sub-region descriptor.  

However, Kami teaches sending the memory share request to the host operating system comprises: 
the guest operating system sends a PCM sub-region request to Physical Continuous Memory Allocator (PCMA) in the host operating system via virtualized Physical Continuous Memory Allocator (vPCMA) in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive, in the host operating system allocating the PCM sub-region to the guest operating system comprises: the PCMA in the host operating system allocates a sub-region in the PCM based on the request (¶ [0183] In order for the application process operating on the virtual machine 9112 to utilize the accelerator 9004, the application process gives an access request to a frontend driver 9113, being a virtual resource, the frontend driver 9113 transfers its request to the backend driver 9107 within the management domain 9109, the backend driver 9107 transfers the process to the accelerator driver 9108, and the accelerator driver 9108 accesses the accelerator 9004, thereby allowing its utilization to be realized.); 
storing rendered data to the PCM sub-region comprises: 
the guest operating system, via the vPCMA in the host operating system based on the vPCMA in the guest operating system and communication between the front-end drive and the back-end drive, make the PCMA in the host operating system stores the rendered data to the PCM sub- region corresponding to a PCM sub-region descriptor (¶ [0167]: So as to access the device, in particular, the discs 8003 and 8004, the application process that operates on the virtual machine 8031 gives a access request to a frontend driver 8020, being a virtual driver, the frontend driver 8020 transfers its request to the backend driver 8019 within the management domain 8014, and the backend driver 8019 gives a access request to the disc device that looks like as if it is one virtual disc due to the software RAID 8018. An access monitoring function 8017 monitors an access to the virtual disc that is made by the backend driver 8019.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kami with the teachings of Wang, Purtell, Kim, and Nguyen to have frontend drivers and backend drivers to handle accesses and communications between the virtual machine and the management domain. The modification would have been motivated by the desire of providing efficient communication between the VMM and the VMs.
  
Regarding claim 9, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale above.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195